 1
 2
 3
 4
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8
 9                                 EASTERN DISTRICT OF CALIFORNIA

10                                            FRESNO DIVISION
11
     DEBORAH P. CASEY,                )                     No. 1:18-cv-00428-SAB
12                                    )
         Plaintiff,                   )                     ORDER RE STIPULATION FOR A
13                                    )                     SECOND EXTENSION OF TIME FOR
                 v.                   )                     DEFENDANT TO FILE HER RESPONSIVE
14
                                      )                     BRIEF
15   COMMISSIONER OF SOCIAL SECURITY, )
                                      )                     (ECF No. 15)
16       Defendant.                   )
17                                    )
                                      )
18
19            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
20            1.      Defendant’s responsive brief shall be filed on or before February 11, 2019; and
21            2.      Plaintiff’s reply, if any, shall be filed on or before February 26, 2019.
22
23   IT IS SO ORDERED.
24
     Dated:        February 5, 2019
25                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28


                                                        1
